DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Roche Diabetes Care, Inc. application filed with the Office on 16 March 2020.

Claims 1-23 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted regarding the present application filed on 17 March 2020, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have/has been considered by the Examiner.
	
Claim Interpretation
Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim.  Applicant has provided such definitions at [0012]-[0018], [0020]-[0026], [0029], and [0032]-[0033] of the specification as filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 11-15, 17, 18, 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published International Patent Application to Quarder, et al. (WO 2010/028708 A1; hereinafter, “Quarder”).

Regarding claims 1 and 18, Quarder discloses an electrochemical sensor (abstract) for electrochemically detecting at least one analyte in a sample of a body fluid, wherein the electrochemical sensor comprises:
a substrate (4) having a proximal region (p. 11, lines 14-15: “a wide head for connection”) and a distal region (p.11, lines 13-14: “a narrow shaft for insertion into body tissue”), wherein the proximal region comprises at least one contact element (Figure 1, circles at the end of the electrical conductors 1a, 2a, 3a on the wide head of the substrate) for communication with a measurement device (p. 11, line 15: “an electronic system”), wherein the electrochemical sensor comprises at least one working electrode (1) located in the distal region of the substrate and at least one counter electrode (2), wherein the working electrode has a plurality of enzyme fields (5; p.11, lines 33 - p.12, line 1: “the enzyme layer 5 is not applied continuously on the conductor 1a of the working 1a), wherein each of the enzyme fields is at least partially located on the conductive trace (see Figure 2: enzyme layers 5 upon conductive trace 1a).  As to claim 18, the presence of the elements teach the method of manufacturing steps recited in the claim.

Regarding claims 3 and 4, Quarder teaches metallic conductor paths, preferably made of palladium or gold (p. 11, line 9).

Regarding claim 7, Quarder teaches the conductive trace comprising a first partition in the distal region (Figure 1; portion of conductive traces on wide head) and a second partition located in the proximal region (Figure 1; portion of conductive traces on narrow shaft).  No copper is taught within any conductive trace by Quarder.

Regarding claim 11, Quarder teaches metallic wires and conductor paths on a substrate allows a flexible sensor to be designed that can be bent by 90 degrees and more inside the body of a patient without breaking (p. 7, lines 1-3).



Regarding claim 13, Quarder teaches both the working electrode and counter electrode on the front side of the substrate (Figure 1).

Regarding claim 14, Quarder teaches a reference electrode (p. 8, lines 31-32).

Regarding claim 15, Quarder teaches the enzyme layer 5 can be in the form of a curing paste of carbon particles, a polymeric binding agent, and enzyme molecules (p. 11, lines 24-26), as well as containing metal oxide particles, preferably manganese dioxide particles, as catalytic redox mediator (p. 15, line 1-2), wherein an oxidase is used as enzyme, for example a glucose oxidase or lactate oxidase, or a dehydrogenase, for example a glucose dehydrogenase (p. 11, lines 29-31).

Regarding claim 17 and 20, Quarder teaches the enzyme layer 5 does not extend pas the edges of the electrode 1a (Figure 4).

Regarding claim 23, Quarder teaches the limitations of instant claim 1, as outline above.  Additionally, Quarder teaches a combination with a potentiostat .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Quarder in view of a US Patent Application Publication to Macfie, et al. (US 2011/0284393 A1; hereinafter, “Macfie”).

Regarding claims 2 and 21, Quarder teaches the limitations of claims 1 and 21, as outlined above.

However, Macfie disclose an electrochemical-based analytical test strip for the determination of an analyte, wherein an electrochemically active area is configured as a lattice.
At the time of filing of the present application, it would have been obvious to one of ordinary skill in the art to form the conductive region of Quarder as a lattice, like that taught within Macfie, as this configuration provides a desirable predetermined electrochemical responses (Macfie, [0020]).

Claims 5, 6, 8, 16, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Quarder in view of a US Patent Application Publication to Bhullar, et al. (US 2005/0103624 A1; hereinafter, “Bhullar”).

Regarding claims 5, 6 and 8, Quarder teaches the limitations of instant claim 1, as outline above.
Quarder does not teach a non-corrosive bonding agent between the conductive trace and the substrate.
However, Bhullar discloses an electrochemical biosensor with electrode elements (Abstract), wherein enhance adhesion of the conductive material, preferably gold, among others, using seed or ancillary layers such as chromium, nickel or titanium ([0106]).
At the time of the filing of the present application, it would have been obvious to incorporate an adhesive layer of titanium, as taught by Bhullar, with 

Regarding claims 16, 19 and 22, Quarder teaches the limitations of claims 1 and 18, as outlined above.
Quarder does not teach an enzyme layer extending outside of the trace or an insulating overlay.
However, Bhullar teaches a biosensor comprising a spacer and cover that cooperate with a base to define a sample receiving chamber ([0095]) and a reagent layer 664 that extends completely across the electrodes ([0159]; Figure 13).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have utilized the cover and reagent layer extension taught by Bhullar within the sensor taught by Quarder as this would have allow sample inlet to be smaller to exclude in vivo large macromolecules from reaching the electrodes. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Quarder in view of a US Patent to Diebold, et al. (US 5,437,999; hereinafter, “Diebold”).

Regarding claims 9 and 10, Quarder teaches all the limitations of instant claim 1, as outlined above.

However, Diebold discloses an electrochemical sensor, wherein a metallized thin support material 3 is supported on first insulating substrate 4, metallized thin support material 3 can be processed with a suitable solder resist to form an electrode area (Col. 4, lines 36-39).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have adapted the use of the taught solder resist of Diebold into the electrochemical sensor of Quarder, as this would allow a defined analyte area around the electrodes without loss of the sample.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf

https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795